 

Case 1:19-cr-00254-ALC Document 22-2 Filed 06/06/19 Page 1 of 1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

Plaintiff,
19 cr 00254 (ALC)
-against-
ORDER FOR ADMISSION
REGINALD FOLWER
PRO HAC VICE
Defendant.

 

The motion of Mare M. Johnson, for admission to practice Pro Hac Vice in the above
captioned action is granted.

Applicant has declared that he is a member in good standing of the bar of the state of
Missouri; and that his contact information is as follows (please print):

Applicant’s Name: Marc M. Johnson

Firm Name: Rosenblum, Schwartz, & Fry

Address: 120 8S, Central Ave., Ste. 130,

City/State/Zip: Clayton, Missouri 63105

Telephone/Fax: _314-862-4332/314-862-8050
Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel for
Reginald Fowler in the above entitled action;

IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the
above captioned case in the United States District Court for the Southern District of New York.

All attorney’s appearing before this Court, including the Rules governing discipline of attorneys.

Dated:

 

United States District/Magistrate Judge
